Smith, C. J.
(dissenting).
This is the second appearance of this case in this court, the facts on each appeal being practically the same. 96 Miss. 195, 50 So. 628. On the former appeal one of the assignments of error was that the court below erred in granting the railroad company a peremptory instruction. A majority of the court declined to reverse the case because of the refusal of the court below to grant this instruction; but it was reversed because of an error in the granting of instructions to the plaintiff.
As I understand the case as made by the evidence for the plaintiff, this trestle from which the animal fell and was injured spanned a “slough” or “lake” in which there was water at the time. For a distance of at least six hundred yards north of this trestle there was a line of borrow pits, making practically a continuous excavation fifteen or twenty feet wide, containing water, but how much does not appear. These borrow pits began at a depth of about one foot and increased to the depth of about four feet at the trestle. The embankment at this distance north of the trestle was about one foot high, and increased in height to about three feet at the trestle. On the outer edge of the right of way was a practically continuous line of brush and logs, which had been placed there when the right of way was cut out, and along which bushes had grown up. In this line of logs and brush there were one or two openings through which the stock could pass. Plaintiff’s mare and colt were discovered by the defendant’s engineer on the right of way four hundred yards north of this trestle, and when the train was *395two hundred yards north of them, the train then being six hundred yards north of the trestle. A stock alarm was given, whereupon the animals became frightened and commenced to run down- the right of way ahead of the approaching train. They ran for a short distance down these borrow pits, then got upon the leval ground next to the embankment and ran down that for a short distance, until, in the language of one of the witnesses, “the ‘bar’ pits came so close” that they got upon the track and ran down the center thereof until they reached the trestle, when they ran into the trestle, and the mare fell off and was injured. The place at which they crossed to the center, of the track, and commenced to run down between the rails thereof, was about thirty or forty yards north of the trestle. The engineer of the train knew that this trestle was there; that the borrow pits and logs and brush, etc., extended along the track as hereinbefore set out. The train was running at the usual speed — according to one witness about twenty, and another twenty-five miles an hour. Its speed was not checked, and it gained on the animals as they ran. It was stopped, however, at the place where the animals went onto the track; that is, about thirty or forty yards north of the trestle. It was stopped suddenly, and its speed was not checked before that time, except in so far as it was necessarily checked in bringing the train to a stop, which stop was a sudden one, as stated by plaintiff’s witnesses, and was not made by gradually checking the speed of the train. In contradiction of this the defendant’s employees testified that the train was carefully handled, and that everything that could be was done in order to prevent the injury ; the speed of the train being checked and it brought fully under the control of the engineer as soon as the stock were discovered.
On this evidence I think the case was correctly submitted to the jury. On the evidence for the plaintiff it was for the jury to say whether or not the injury could *396have been avoided if the engineer, “paying regard to the known habits and instincts of animals to try to escape from the cul-de-sac (or what practically amounted thereto) in which they were found by him, had slackened” the speed of his train, and whether or not he in fact did so slacken its speed was a matter for the jury's determination, the evidence relative thereto being conflicting. The engineer should have remembered that, frightened and situated as they were, these animals were just as apt to attempt to cross the track, or to run down it, as they were to cross these borrow pits.